


EXHIBIT 10.2




AMENDED AND RESTATED SECURED PROMISSORY NOTE


                                        
$1,716,500                                      December 1, 2015
    
This Amended and Restated Promissory Note (this “Note”) amends, restates,
replaces and consolidates the Promissory Note dated August 12, 2015 in the
principal amount of $832,000 and the Promissory Note dated August 12, 2015 in
the principal amount of $884,500, issued by the Maker (as defined below) to the
Holder (as defined below) (the “Original Notes”).


FOR VALUE RECEIVED, the undersigned, American Power Group, Inc., an Iowa
corporation with its principal address located at 2503 E. Poplar Street, Algona,
Iowa 50511 (the “Maker”), hereby promises to pay to the order of Trident
Resources LLC, a North Dakota limited liability company with its principal
address located at 110 Main Street, P.O. Box 45, Turtle Lake, North Dakota 58575
(the “Holder”), the principal sum of One Million Seven Hundred Sixteen Thousand
Five Hundred Dollars ($1,716,500), together with interest as set forth in this
Secured Promissory Note (this “Note”).


1.Payments of Principal and Interest.


(a)General. Except as otherwise set forth in this Section 1 and Section 3 of
this Note, the Maker shall pay the principal indebtedness evidenced by this
Note, together with interest thereon at the rate of 6.0% per annum,
non-compounded, in forty-eight (48) equal installments (“Installment Payment”)
of Forty Thousand Three Hundred Twelve Dollars and Five Cents ($40,312.05), such
installments to be due and payable on the last day of each calendar month (each
such day, a “Payment Date”) commencing on February 29, 2016 and ending on
January 31, 2020 (the “Initial Term”).


(b)Deferred Installments. Notwithstanding the foregoing, the Maker shall have
the right to defer the payment of any installment or installments otherwise due
under this Note (each, a “Deferred Installment”) if the Maker’s Trident NGL
Services division (the “Division”) shall have produced less than 200,000 gallons
per Wellhead Processing Unit (“WPUs”) purchased by Maker from Holder of
acceptable OPIS Y-Grade product in the calendar month ending immediately prior
to a Payment Date. By way of example, only, if the Division produces 175,000
gallons of acceptable OPIS Y-Grade product in the month of March 2016 from each
WPU purchased by Maker from Holder, the Maker shall not be required to pay the
installment of this Note otherwise due on April 30, 2016. After the Initial
Term, any such Deferred Installments shall become due and payable at the rate of
one such Deferred Installment in respect of each calendar month ending after the
Initial Term in which the Division shall have produced no less than 200,000
gallons of acceptable OPIS Y-Grade product from each WPU purchased by Maker from
Holder. No additional interest shall accrue with respect to any Deferred
Installment. For purposes of this Section 1(b), the Division’s production of
acceptable OPIS Y-Grade product shall be determined in the sole discretion of
Maker in accordance with the specifications set out by the Maker’s Y-Grade end
customers’ contractual requirements.


(c)Rights of Setoff. This Note is issued by the Maker in payment of the purchase
price of certain assets of the Holder under that certain Equipment Purchase
Agreement dated August 12, 2015 between the Maker and the Holder (the “Purchase
Agreement”). In addition, as of the date of this Note, the Holder owes the Maker
the sum of $547,190, pursuant to the Holder’s Amended and Restated Senior
Secured Demand Promissory Note dated December 1, 2015 (the “Holder’s Note”).




--------------------------------------------------------------------------------




Notwithstanding anything to the contrary contained in this Note, in the event
that the Maker notifies the Holder, in writing, of its good faith belief that it
has a claim either for a breach of any representation, warranty or covenant of
the Holder set forth in the Purchase Agreement or that there has been an Event
of Default (as such term is defined in the Holder’s Note) (as the case may be, a
“Claim”), which notice shall set forth in reasonable detail the basis of such
Claim and, if known, the amount of such Claim, the Maker shall have the right,
but not the obligation, to setoff and/or offset the amount of such Claim against
amounts payable to the Holder pursuant to this Note. No such setoff permitted by
the Purchase Agreement or this Section 1(c) shall be deemed to be an Event of
Default under this Note. Upon the resolution of any such Claim, any such
amount(s) withheld by the Maker to which the Holder is entitled shall be
promptly paid over to the Holder, together with interest thereon at the rate of
6.0% per annum, non-compounded.


(d)Prepayment. This Note may be prepaid at any time or from time to time, in
whole or in part, without any premium or penalty.
(e)    Accrued Interest. As of the date of this Note, the Holder is due $33,375
of accrued but unpaid interest under the Original Notes. The Holder agrees to
defer payment of such all accrued but unpaid interest until 30 days after the
final Installment Payment has been made. No additional interest shall accrue
with respect to any of such accrued but unpaid interest.


2.Security. The Maker’s obligations under this Note are secured by a Security
Agreement dated August 12, 2015 between the Maker and the Holder (the “Security
Agreement”). Additional rights of the Holder are set forth in the Security
Agreement and the other documents referred to therein.


3.Default. Notwithstanding anything to the contrary contained in this Note, the
outstanding balance of this Note, together with all accrued but unpaid interest
under this Note, shall be rendered immediately due and payable, without notice
or demand to the Maker, in case any of the following events (each, an “Event of
Default”) shall occur:


(i)    the failure of the Maker to pay in full any installment of the principal
amount hereof or of interest due hereon (other than as permitted by Section 1
within thirty (30) days after receipt of written notice of such failure from the
Holder;


(ii)    the breach by the Maker of any covenant or obligation under the Security
Agreement;


(iii)    the appointment of a receiver, trustee, custodian or similar official,
for the Maker or any property or assets of the Maker;


(iv)    the conveyance of any or all assets to a trustee, mortgagee or
liquidating agent or assignment for the benefit of creditors by the Maker;


(v)    the commencement by the Maker of any voluntary proceeding under any law
or any jurisdiction, now or hereafter in force, relating to bankruptcy,
insolvency, renegotiation of outstanding indebtedness, arrangement or otherwise
to the relief of debtors or the readjustment of indebtedness; or






--------------------------------------------------------------------------------




(vi)    the commencement by any creditor of any involuntary proceeding against
the Maker under any law or any jurisdiction, now or hereafter in force, relating
to bankruptcy, insolvency, renegotiation of outstanding indebtedness,
arrangement or otherwise to the relief of debtors or the readjustment of
indebtedness, which proceeding is not dismissed or discharged within one hundred
eighty (180) days after commencement.
    
3.    Changes; Waivers. Any of the terms and conditions of this Note may be
changed or amended, and any right of the Holder of this Note may be waived, with
the written consent of the Holder and the Maker.


4.    Waivers of Prior Defaults. The Holder hereby waives any and all defaults
and Events of Default which may have occurred under the Original Notes (or
either of them) on or prior to the execution of this Note by the Maker,
regardless of whether such defaults or Events of Default have been identified or
are known or unknown. The Holder is not waiving and has not agreed to forbear in
the exercise of, any of its present or future rights and remedies with respect
to any Event of Default hereunder occurring after the execution of this Note by
the Maker.


5.    Miscellaneous.


(a)    Place and Time of Payment. Principal and interest shall be payable in
lawful money of the United States of America, in immediately available funds, at
the principal office of Holder set forth above or at such other place as Holder
may designate from time to time in writing to the Maker. If any payment on this
Note becomes due and payable on a Saturday, Sunday or legal holiday, such
payment shall not be due until the next succeeding business day.


(b)    Waiver of Protest, Etc. The Maker, regardless of the time, order or place
of signing, waives presentment, demand, protest and notices of any kind in
connection with the enforcement of this Note. If the Maker fails to comply with
any of the provisions of this Note, the Maker shall pay to the Holder of this
Note, on demand, such further amounts as shall be sufficient to cover the costs
and expenses, including but not limited to reasonable attorneys’ fees and
disbursements, incurred by the Holder in collecting upon this Note or otherwise
enforcing or preserving any of the Holder’s rights hereunder.
    
(c)    Cumulative Rights and Remedies. The rights and remedies herein reserved
to any party shall be cumulative and in addition to any other or further rights
and remedies available at law or in equity. No delay or omission on the part of
the Holder in exercising any right hereunder shall operate as a waiver of such
right or of any other right of the Holder. The waiver by any party hereto of any
breach of any provision of this Note shall not be deemed to be a waiver of the
breach of any other provision or any subsequent breach of the same provision.


(d)    Governing Law; Jurisdiction. This Note shall be governed and construed in
accordance with the laws of the State of Iowa applicable to contracts made and
to be performed wholly therein and without reference to conflicts of law rules
(except to the extent governed by the Uniform Commercial Code as in effect in
the State of Iowa from time to time). The Maker hereby irrevocably agrees that
any suit or proceeding arising directly and/or indirectly pursuant to or under
this Note shall be brought solely in a federal or state court located in the
State of Iowa. The Maker covenants and irrevocably submits to the in personam
jurisdiction of the federal and state courts located in the State of Iowa and
agrees that any process in any such action may be served upon the Maker
personally or by certified mail or registered mail addressed to the Maker,
return receipt requested, with the same full force and effect as if personally
served upon the Maker in the State of Iowa. The Maker hereby waives any claim
that any such jurisdiction is not a convenient forum for any such suit or
proceeding and any defense or lack of in personam jurisdiction with respect
thereto.






--------------------------------------------------------------------------------




(e)    WAIVER OF JURY TRIAL. THE MAKER HEREBY UNCONDITIONALLY WAIVES ANY RIGHT
TO A JURY TRIAL WITH RESPECT TO AND IN ANY ACTION, PROCEEDING, CLAIM,
COUNTERCLAIM, DEMAND OR OTHER MATTER WHATSOEVER ARISING OUT OF THIS NOTE, THE
SECURITY AGREEMENT OR ANY OTHER AGREEMENT, DOCUMENT OR INSTRUMENT CONTEMPLATED
BY THE SECURITY AGREEMENT.


(f)    Severability. In case any provision contained in this Note (or part
thereof) shall for any reason be held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or other unenforceability shall not
affect any other provision (or the remaining part of the affected provision)
hereof, but this Note shall be construed as if such invalid, illegal, or
unenforceable provision (or part thereof) had never been contained herein, but
only to the extent that such provision is invalid, illegal or unenforceable.




AMERICAN POWER GROUP, INC.


    
By: ___________________________    
Charles E. Coppa
Treasurer


Accepted and Agreed:


TRIDENT RESOURCES LLC




By: ___________________________    
Thomas Lockhart
Manager




